IN THE COURT OF APPEALS OF IOWA

                                   No. 17-1965
                             Filed January 23, 2019


TROY PATRICK SHEARON,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Paul D. Scott, Judge.



      Troy Shearon appeals the summary disposition of his postconviction-relief

application. AFFIRMED.




      Angela Campbell of Dickey & Campbell Law Firm, PLC, Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Zachary C. Miller, Assistant

Attorney General, for appellee State.



      Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                          2


MULLINS, Judge.

       Troy Shearon was convicted of first-degree murder and robbery.             His

conviction was affirmed on appeal. See generally State v. Shearon, 449 N.W.2d

86 (Iowa Ct. App. 1989). He subsequently filed a postconviction-relief (PCR)

application, which was unsuccessful in the district court and on appeal. In the

instant PCR action, the district court granted summary disposition to the State.

Shearon appeals, raising three issues: (1) federal law requires retroactive

application of State v. Heemstra, 721 N.W.2d 549 (Iowa 2006); (2) we should

create a better framework for retroactivity under the Iowa Constitution to provide

greater protections; and (3) trial and appellate counsel provided ineffective

assistance.

       Appellate review of summary disposition rulings in PCR proceedings is for

legal error while claims of ineffective assistance of counsel are reviewed de novo.

Castro v. State, 795 N.W.2d 789, 792 (Iowa 2011). In its ruling on the State’s

motion for summary disposition, the district court considered each of the issues

raised in this appeal, provided a thorough and meaningful analysis of each issue,

found no genuine issues of material fact, and granted the State’s motion for

summary disposition as a matter of law. See Iowa Code § 822.6 (2014). We agree

with the conclusions and ruling of the district court.1 We affirm without further

opinion pursuant to Iowa Court Rule 21.26(1)(c), (d), and (e).

       AFFIRMED.




1
 To the extent Shearon asks for re-examination of and changes to Iowa Supreme Court
precedents, we are not at liberty to do so. See State v. Beck, 854 N.W.2d 56, 64 (Iowa
Ct. App. 2014).